       Case 2:11-cr-50041-ROS Document 17 Filed 08/04/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-11-50041-001-PHX-ROS
10                   Plaintiff,                        ORDER
11   v.
12   Christopher R. Georgeson,
13                   Defendant.
14
15            On August 3, 2020, the Chief Financial Officer of ResCap Liquidating Trust
16   (“Liquidating Trust”) filed a declaration stating “the Liquidating Trust is the successor in
17   interest” to “Residential Capital, LLC and certain of its affiliates, including GMAC
18   Mortgage LLC.” (Doc. 16-1 at 1). On behalf of the Liquidating Trust, the Chief Financial
19   Officer “disclaim[ed] any interest in any restitution payments” made by Christopher R.
20   Georgeson. (Doc. 16-1 at 1). Therefore, the Court will direct payment of restitution
21   payments to the federal Crime Victims Fund. See United States v. Hankins, 858 F.3d 1273,
22   1278 (9th Cir. 2017) (allowing court to redirect restitution payments to the crime victims
23   fund).
24            Accordingly,
25            IT IS ORDERED the Motion for Disbursement (Doc. 3) is DENIED. This Order
26   shall not be sealed.
27   ///
28   ///
       Case 2:11-cr-50041-ROS Document 17 Filed 08/04/20 Page 2 of 2



 1         IT IS FURTHER ORDERED restitution owed by Christopher R. Georgeson be
 2   transferred to the Crime Victims Fund.
 3         Dated this 4th day of August, 2020.
 4
 5
 6                                                     Honorable Roslyn O. Silver
 7                                                     Senior United States District Judge

 8
 9
10
     cc: Finance
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
